


Exhibit 10.15

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Employment Agreement”) dated as of July 17, 2007
(“Effective Date”), between UNIVERSAL HOSPITAL SERVICES, INC.,  a Delaware
corporation (the “Company”) and Walter T. Chesley (the “Executive”).

 

The Company wishes to employ the Executive, and the Executive wishes to accept
employment with the Company, on the terms and conditions set forth in this
Employment Agreement. This Employment Agreement replaces any existing employment
agreement between the Executive, on the one hand, and Company or any of its
subsidiaries or predecessor entities, on the other hand, and the parties
acknowledge that the Executive has no remaining rights, obligations or
entitlements under any such agreement, other than (i) any rights or entitlements
of the Executive to indemnification or coverage under any directors and officers
indemnity insurance, (ii) with respect to any equity owned by Executive or
options or other awards granted to the Executive, (iii) with respect to an
excise tax gross-up in Section 4(g) of the Employment Agreement, dated as of
February 2003, between the Company and the Executive, as amended on or prior to
the date hereof (the “Original Agreement”) but only as such excise tax gross-up
applies to an acquisition occurring prior to the date hereof.

 

Accordingly, the Company and the Executive agree as follows:

 

1.             Position; Duties. The Company agrees to employ the Executive, and
the Executive agrees to serve and accept employment, for the Term (as defined
below) as Senior Vice President, Human Resources of the Company, subject to the
direction and control of the Chief Executive Officer and the Board of Directors
of the Company (the “Board”), and, in connection therewith, to reside in the
Minneapolis, Minnesota area, to oversee and direct the development and execution
of the human resources strategy of the Company and to perform such other duties
as the Chief Executive Officer and Board may from time to time reasonably
direct. The Executive’s place of employment will be in the Minneapolis,
Minnesota area. During the Term, the Executive agrees to devote substantially
all of his time, energy, experience and talents during regular business hours,
and as otherwise reasonably necessary, to such employment, to devote his best
efforts to advance the interests of the Company and not to engage in any other
business activities of a material nature, as an employee, director, consultant
or in any other capacity, whether or not the Executive receives any compensation
therefore, without the prior written consent of the Board, provided, that
Executive shall be entitled to engage in such other business activities as do
not unreasonably conflict with the Executive’s duties and responsibilities to
the Company pursuant to this Employment Agreement upon notice to and consent by
the Company, which consent will not be unreasonably withheld. The Executive will
not be given duties inconsistent with his executive position.

 

2.             Term of Employment Agreement. The term of the Executive’s
employment hereunder will begin as of the date hereof and end as of the close of
business on the Date of Termination (as defined in Section 4(h)) (the “Term”).

 

1

--------------------------------------------------------------------------------


 

3.             Compensation and Benefits.

 

(a)  Base Salary. The Executive’s base salary will be an annual rate of
$197,600, payable in equal bi-weekly installments. The Board will review the
Executive’s base salary annually and make adjustments as it deems appropriate.
Necessary withholding taxes, FICA contributions and the like will be deducted
from the Executive’s base salary.

 

(b)  Bonus. In addition to the Executive’s base salary, the Executive will be
eligible to receive a target bonus of 65% of base salary under the Company’s
Executive Bonus Plan based on the Company’s achievement of the annual EBITDA
target established by the Board (or any compensation committee thereof) for each
fiscal year (each an “EBITDA Target”), as such plan may be amended from time to
time by the Board (or any compensation committee thereof). The EBITDA Target for
any fiscal year will be subject to adjustment by the Board (or any compensation
committee thereof), in good faith, to reflect any acquisitions, dispositions and
material changes to capital spending.

 

(c)  Other. The Executive will be entitled to such health, life, disability,
pension, sick leave and other benefits as are generally made available by the
Company to its executive employees. The Executive will also accrue five (5)
weeks paid vacation during each year during the Term, in accordance with and
subject to the Company’s vacation policy.

 

4.             Termination.

 


(A)  DEATH. THIS EMPLOYMENT AGREEMENT WILL AUTOMATICALLY TERMINATE UPON THE
EXECUTIVE’S DEATH. IN THE EVENT OF SUCH TERMINATION, THE COMPANY WILL PAY TO THE
EXECUTIVE’S ESTATE (I) EXECUTIVE’S ANNUAL BASE SALARY (AS IN EFFECT ON THE DATE
OF TERMINATION) (AS DEFINED BELOW) AND (II) THE SUM OF $11,350. SUCH AMOUNTS
SHALL BE PAID TO THE EXECUTIVE’S ESTATE IN EQUAL MONTHLY INSTALLMENTS FOR TWELVE
(12) MONTHS FOLLOWING THE DATE OF TERMINATION.

 


(B)  DISABILITY. IF DURING THE TERM THE EXECUTIVE BECOMES PHYSICALLY OR MENTALLY
DISABLED WHETHER TOTALLY OR PARTIALLY, EITHER PERMANENTLY OR SO THAT THE
EXECUTIVE IS UNABLE SUBSTANTIALLY AND COMPETENTLY TO PERFORM HIS DUTIES
HEREUNDER FOR A PERIOD OF NINETY (90) CONSECUTIVE DAYS OR FOR NINETY (90) DAYS
DURING ANY SIX-MONTH PERIOD DURING THE TERM (A “DISABILITY”), THE COMPANY MAY
TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER BY WRITTEN NOTICE TO THE
EXECUTIVE. IN THE EVENT OF SUCH TERMINATION, THE COMPANY WILL PAY TO THE
EXECUTIVE (I) THE EXECUTIVE’S ANNUAL BASE SALARY (AS IN EFFECT ON THE DATE OF
TERMINATION) AND (II) THE SUM OF $11,350. SUCH AMOUNTS SHALL BE, SUBJECT TO
SECTION 19 HEREOF, PAID TO THE EXECUTIVE IN EQUAL MONTHLY INSTALLMENTS FOR
TWELVE (12) MONTHS FOLLOWING THE DATE OF TERMINATION.

 

(c)  Cause. The Executive’s employment hereunder may be terminated at any time
by the Company for Cause (as defined herein) by written notice to the Executive.
In the event of such termination, all of the Executive’s rights to payments
(other than

 

2

--------------------------------------------------------------------------------


 

payment for services already rendered) and any other benefits otherwise due
hereunder will cease immediately. The Company will have “Cause” for termination
of the Executive’s emp1oyment hereunder if any of the following has occurred:

 

(i) the commission by the Executive of a felony for which he is convicted; or

 

(ii) the material breach by the Executive of his agreements or obligations under
this Employment Agreement, if such breach is described in a written notice to
the Executive referring to this Section 4(c)(ii), and such breach is not capable
of being cured or has not been cured within thirty (30) days after receipt of
such notice.

 


(D)  WITHOUT CAUSE. THE EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED AT
ANY TIME BY THE COMPANY WITHOUT CAUSE BY WRITTEN NOTICE TO THE EXECUTIVE. IN THE
EVENT OF SUCH TERMINATION, THE COMPANY SHALL PAY THE EXECUTIVE THE AGGREGATE
OF:  (I) THE EXECUTIVE’S ANNUAL BASE SALARY (AS IN EFFECT ON THE DATE OF
TERMINATION); (II) THE SUM OF $11,350; AND (III) THE BONUS THAT WOULD HAVE BEEN
PAYABLE TO THE EXECUTIVE FOR THE FISCAL YEAR IN WHICH THE DATE OF TERMINATION
OCCURS HAD THE COMPANY ACHIEVED 100% OF THE THEN APPLICABLE EBITDA TARGET FOR
SUCH FISCAL YEAR. AMOUNTS UNDER CLAUSES (I) AND (II) ABOVE SHALL BE, SUBJECT TO
SECTION 19 HEREOF, PAID TO THE EXECUTIVE IN EQUAL MONTHLY INSTALLMENTS FOR
TWELVE (12) MONTHS FOLLOWING THE DATE OF TERMINATION AND ANY BONUS AMOUNT UNDER
CLAUSE (III) ABOVE SHALL, SUBJECT TO SECTION 19 HEREOF, BE PAID WITHIN TEN (10)
DAYS FOLLOWING THE DATE OF TERMINATION.

 

                (e)  Resignation Without Good Reason. The Executive may
terminate the Executive’s employment hereunder upon sixty (60) days’ prior
written notice to the Company, without Good Reason (as defined herein). In the
event of such termination, all of the Executive’s rights to payment (other than
payment for services already rendered) and any other benefits otherwise due
hereunder will cease upon the date of such termination.

 


(F)  RESIGNATION FOR GOOD REASON. THE EXECUTIVE MAY TERMINATE THE EXECUTIVE’S
EMPLOYMENT HEREUNDER AT ANY TIME UPON THIRTY (30) DAYS’ WRITTEN NOTICE TO THE
COMPANY, FOR GOOD REASON. IN THE EVENT OF SUCH TERMINATION, THE COMPANY SHALL
PAY THE EXECUTIVE THE AGGREGATE OF: (I) THE EXECUTIVE’S ANNUAL BASE SALARY (AS
IN EFFECT ON THE DATE OF TERMINATION); (II) THE SUM OF $11,350; AND (III) THE
BONUS THAT WOULD HAVE BEEN PAYABLE TO THE EXECUTIVE FOR THE FISCAL YEAR IN WHICH
THE DATE OF TERMINATION OCCURS HAD THE COMPANY ACHIEVED 100% OF THE THEN
APPLICABLE EBITDA TARGET FOR SUCH FISCAL YEAR. AMOUNTS UNDER CLAUSES (I) AND
(II) ABOVE SHALL BE, SUBJECT TO SECTION 19 HEREOF, PAID TO THE EXECUTIVE IN
EQUAL MONTHLY INSTALLMENTS FOR TWELVE (12) MONTHS FOLLOWING THE DATE OF
TERMINATION AND ANY BONUS AMOUNT UNDER CLAUSE (III) ABOVE SHALL, SUBJECT TO
SECTION 19 HEREOF, BE PAID WITHIN TEN (10) DAYS FOLLOWING THE DATE OF
TERMINATION.

 


THE EXECUTIVE WILL HAVE “GOOD REASON” FOR TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT HEREUNDER IF, OTHER THAN FOR CAUSE, ANY OF THE FOLLOWING HAS
OCCURRED:

 

3

--------------------------------------------------------------------------------


 

(i) the Executive’s base salary or the bonus (as a percentage of base salary) to
which the Executive may be entitled as the result of the Company reaching the
then applicable EBITDA Target under the Executive Bonus Plan has been reduced
other than in connection with an across-the-board reduction (of approximately
the same percentage) in executive compensation to executive employees imposed by
the Board in response to negative financial results or other adverse
circumstances affecting the Company;

 

(ii) the Board establishes an unachievable and commercially unreasonable EBITDA
Target that the Company must achieve in order for the Executive to receive a
bonus under Section 3(b) of this Employment Agreement;

 

(iii) the Company has reduced or reassigned a material portion of the
Executive’s duties hereunder, has required the Executive to relocate outside the
greater Minneapolis, Minnesota area or has relocated the corporate headquarters
of the Company outside the greater Minneapolis, Minnesota area or has removed or
relocated outside the greater Minneapolis area, a material number of employees
or senior management of the Company; or

 

(iv) the Company has breached this Employment Agreement in any material respect.

 

(g)  Change of Control. If the Executive is terminated without Cause or resigns
for Good Reason at any time within six (6) months prior to, or twenty-four (24)
months following, a Change of Control, or the Executive terminates employment
for any reason during the thirty (30) day period following the six (6) month
anniversary of the Change of Control, and notwithstanding Sections 4(d) and
4(f), and in lieu of amounts provided under Sections 4(d) and 4(f), the Company
shall pay the Executive the aggregate of: (i) the Executive’s annual base salary
(as in effect on the Date of Termination); (ii) the sum of $11,350; and (iii)
the bonus that would have been payable to the Executive for the fiscal year in
which the Date of Termination occurs had the Company achieved 100% of the then
applicable EBITDA Target for such fiscal year. Amounts under clauses (i) and
(ii) above shall be, subject to Section 19 hereof, paid to the Executive in
equal monthly installments for twelve (12) months following the Date of
Termination and any bonus amount under clause (iii) above shall, subject to
Section 19 hereof, be paid within ten (10) days following the Date of
Termination. Notwithstanding any provision of this Employment Agreement to the
contrary, in the event that any payment or benefit received or to be received by
the Executive in connection with a Change in Control of the Company or
termination of Executive’s employment constitutes a “parachute payment,” within
the meaning of Section 280G(b)(2) of the Internal Revenue Code of 1986, as
amended (the “Code”) which would be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then the Company shall pay the Executive in
cash an additional amount (the “Gross-Up Payment”) such that, after payment by
Executive of all taxes, including but not limited to income taxes (and any
interest and penalties imposed with respect thereto) and the Excise Tax imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax

 

4

--------------------------------------------------------------------------------


 

imposed on the parachute payments. The Gross-Up Payment shall be paid to the
Executive (or deposited with the government as withholding and deduction) in a
lump sum payment no later than ten (10) business days following the date of the
Change of Control.

 

For purposes of this Section 4(g) “Change of Control” shall mean (i) when any
“person” (as defined in Section 13(d) and 14(d) of the Securities Exchange Act
of 1934), other than the Company, Bear Stearns Merchant Manager III  (Cayman),
L.P. or its affiliates, any trustee or other fiduciary holding securities under
an employee benefit plan of the Company or any Subsidiary, or any corporation
owned, directly or indirectly, by the stockholders of the Company, in
substantially the same proportions as their ownership of stock of the Company),
acquires, in a single transaction or a series of transactions (whether by
merger, consolidation, reorganization or otherwise), (A) “beneficial ownership”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934) of
securities representing more than 50% of the combined voting power of the
Company (or, prior to a public offering, more than 50% of the Company’s
outstanding shares of Common Stock), or (B) substantially all or all of the
assets of the Company and its Subsidiaries on a consolidated basis or (ii) a
merger, consolidation, reorganization or similar transaction of the Company with
a person (as defined above) if, following such transaction, the holders of a
majority of the Company’s outstanding voting securities in the aggregate
immediately prior to such transaction do not own at least a majority of the
outstanding voting securities in the aggregate of the surviving corporation
immediately after such transaction. For purposes of this Section 4(g),
“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if, at the time of a Change of Control, each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain. In the event of any merger,
consolidation, reorganization or similar transaction with, into or involving
another corporation or other entity, such entity shall be a “person” for
purposes of this Section 4(g).

 

(h)  Date and Effect of Termination. The date of termination of the Executive’s
employment hereunder, pursuant to this Section 4 will be, (i) in the case of
Section 4(a), the date of the Executive’s death, (ii) in the case of Sections
4(b), (c) or (d), the date specified as the last day of employment in the
Company’s notice to the Executive of such termination, (iii) in the case of
Section 4(e) or 4(f), the date specified in the Executive’s notice to the
Company of such termination, or (iv) in the case of Section 4(g), the date
specified in the Executive’s resignation notice to the Company or the Company’s
notice to the Executive for termination without Cause (in each case, the “Date
of Termination”). Upon any termination of the Executive’s employment pursuant to
this Section 4, the Executive will not be entitled to any further payments or
benefits of any nature pursuant to this Employment Agreement, or as a result of
such termination, except as specifically provided for in this Employment
Agreement or the Stockholders’ Agreement between the Company and the equity
security holders of the Company (the “Stockholders’ Agreement”), in any stock
option plans adopted by the Company, or as may be required by law.

 

5

--------------------------------------------------------------------------------


 

(i)  Terminations Not a Breach. The termination of the Executive’s employment
pursuant to this Section 4 shall not constitute a breach of this Employment
Agreement by the party responsible for the termination, and the rights and
responsibilities of the parties under this Employment Agreement as a result of
such termination shall be as described in this Section 4.

 

(j) Release. The Executive agrees that the Executive shall be entitled to the
payments and services provide for in this Section, if and only if the Executive
has executed and delivered the Release attached as Annex A within forty-five
(45) days of Executive’s termination of employment and fifteen (15) days have
elapsed since such execution without any revocation thereof by the Executive.

 

5.             Acknowledgment. The Executive agrees and acknowledges that in the
course of rendering services to the Company and its clients and customers, the
Executive will have access to and become acquainted with confidential
information about the professional, business and financia1 affairs of the
Company and its affiliates. The Executive acknowledges that the Company is
engaged and will be engaged in a highly competitive business, and the success of
the Company in the marketplace depends upon its good will and reputation for
quality and dependability. The Executive recognizes that in order to guard the
legitimate interests of the Company and its affiliates, it is necessary for the
Company to protect all confidential information. The existence of any claim or
cause of action by the Executive against the Company shall not constitute and
shall not be asserted as a defense to the enforcement by the Company of Section
6. The Executive further agrees that the Executive’s obligations under Section 6
shall be absolute and unconditional.

 

6.             Confidentiality. The Executive agrees that during and at all
times after the Term, the Executive will keep secret all confidential matters
and materials of the Company (including its subsidiaries and affiliates),
including, without limitation, know- how, trade secrets, real estate plans and
practices, individual office results, customer lists, pricing policies,
operational methods, any information relating to the Company (including any of
its subsidiaries and affiliates) products, processes, customers and services and
other business and financial affairs of the Company (collectively, the
“Confidential Information”), to which the Executive had or may have access and
will not disclose such Confidential Information to any person other than the
Company, their respective authorized employees and such other people to whom the
Executive has been instructed to make disclosure by the Board, in each case only
to the extent required in connection with court process. “Confidential
Information” will not include any information which is in the public domain
during or after the Term, provided such information is not in the public domain
as a consequence of disclosure by the Executive in violation of this Employment
Agreement.

 


7.             NON-COMPETE, NON-SOLICITATION.

 


(A)           IN FURTHER CONSIDERATION OF THE COMPENSATION TO BE PAID TO THE
EXECUTIVE HEREUNDER, THE EXECUTIVE ACKNOWLEDGES THAT, DURING THE COURSE OF HIS
EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES, HE SHALL BECOME FAMILIAR WITH
THE

 

6

--------------------------------------------------------------------------------


 


COMPANY’S TRADE SECRETS AND WITH OTHER CONFIDENTIAL INFORMATION CONCERNING THE
COMPANY AND ITS SUBSIDIARIES (AND THEIR RESPECTIVE PREDECESSOR COMPANIES) AND
THAT HIS SERVICES HAVE BEEN AND SHALL BE OF SPECIAL, UNIQUE AND EXTRAORDINARY
VALUE TO THE COMPANY AND ITS SUBSIDIARIES, AND THEREFOR, THE EXECUTIVE AGREES
THAT DURING THE TERM AND THEREAFTER UNTIL THE END OF THE FIRST ANNIVERSARY OF
THE DATE OF TERMINATION, HE SHALL NOT DIRECTLY OR INDIRECTLY OWN ANY INTEREST
IN, MANAGE, CONTROL, PARTICIPATE IN, CONSULT WITH, RENDER SERVICES FOR, OR IN
ANY MANNER ENGAGE IN ANY COMPETING BUSINESS (AS DEFINED BELOW) IN THE UNITED
STATES; PROVIDED, THAT THE FOREGOING SHALL NOT PROHIBIT THE EXECUTIVE FROM
OWNING STOCK AS A PASSIVE INVESTOR IN ANY PUBLICLY TRADED CORPORATION SO LONG AS
THE EXECUTIVE’S OWNERSHIP IN SUCH CORPORATION, DIRECTLY OR INDIRECTLY, IS LESS
THAN 2% OF THE VOTING STOCK OF SUCH CORPORATION. FOR PURPOSES OF THIS PARAGRAPH,
“COMPETING BUSINESS” MEANS ANY BUSINESS ACTIVITY INVOLVING THE OUTSOURCING OR
RENTAL OF MOVABLE MEDICAL EQUIPMENT AND RELATED SERVICES TO THE HEALTH CARE
INDUSTRY.

 


(B)           DURING THE TERM AND THEREAFTER UNTIL THE END OF THE SECOND
ANNIVERSARY OF THE DATE OF TERMINATION, THE EXECUTIVE SHALL NOT DIRECTLY OR
INDIRECTLY THROUGH ANOTHER PERSON OR ENTITY (I) INDUCE OR ATTEMPT TO INDUCE ANY
EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY TO LEAVE THE EMPLOY OF THE COMPANY OR
SUCH SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN THE
COMPANY OR ANY SUBSIDIARY AND ANY EMPLOYEE THEREOF, (II) HIRE ANY PERSON WHO WAS
AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY AT ANY TIME WITHIN THE ONE YEAR
PERIOD BEFORE EMPLOYEE’S TERMINATION FROM EMPLOYMENT OR (III) INDUCE OR ATTEMPT
TO INDUCE ANY CUSTOMER, SUPPLIER, LICENSEE, LICENSOR, FRANCHISEE OR OTHER
BUSINESS RELATION OF THE COMPANY OR ANY SUBSIDIARY TO CEASE DOING BUSINESS WITH
THE COMPANY OR SUCH SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP
BETWEEN ANY SUCH CUSTOMER, SUPPLIER, LICENSEE OR BUSINESS RELATION AND THE
COMPANY OR ANY SUBSIDIARY, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE BOARD,
WHICH CONSENT WILL BE GIVEN AT THE SOLE DISCRETION OF THE BOARD.

 


8.             INTELLECTUAL PROPERTY, INVENTIONS AND PATENTS. THE EXECUTIVE
ACKNOWLEDGES THAT ALL DISCOVERIES, CONCEPTS, IDEAS, INVENTIONS, INNOVATIONS,
IMPROVEMENTS, DEVELOPMENTS, METHODS, DESIGNS, ANALYSES, DRAWINGS, REPORTS,
PATENT APPLICATIONS, COPYRIGHTABLE WORK AND MASK WORK (WHETHER OR NOT INCLUDING
ANY CONFIDENTIAL INFORMATION) AND ALL REGISTRATIONS OR APPLICATIONS RELATED
THERETO, ALL OTHER PROPRIETARY INFORMATION AND ALL SIMILAR OR RELATED
INFORMATION (WHETHER OR NOT PATENTABLE) WHICH RELATE TO THE COMPANY’S OR ANY OF
ITS SUBSIDIARIES’ ACTUAL OR ANTICIPATED BUSINESS, RESEARCH AND DEVELOPMENT OR
EXISTING OR FUTURE PRODUCTS OR SERVICES AND WHICH ARE CONCEIVED, DEVELOPED OR
MADE BY THE EXECUTIVE (WHETHER ABOVE OR JOINTLY WITH OTHERS) WHILE EMPLOYED BY
THE COMPANY OR ITS PREDECESSORS AND ITS SUBSIDIARIES (“WORK PRODUCT”), BELONG TO
THE COMPANY OR SUCH SUBSIDIARY. THE EXECUTIVE SHALL PROMPTLY DISCLOSE SUCH WORK
PRODUCT TO THE BOARD AND, AT THE COMPANY’S EXPENSE, PERFORM ALL ACTIONS
REASONABLY REQUESTED BY THE BOARD (WHETHER DURING OR AFTER THE TERM) TO
ESTABLISH AND CONFIRM SUCH OWNERSHIP (INCLUDING, WITHOUT LIMITATION,
ASSIGNMENTS, CONSENTS, POWERS OF ATTORNEY AND OTHER INSTRUMENTS).

 

9.             Modification. The Executive agrees and acknowledges that the
perpetual duration and scope of the covenants described in Sections 6, 7 and 8
are fair, reasonable and necessary in order to protect the good will and other
legitimate interests of the

 

7

--------------------------------------------------------------------------------


 

Company and its subsidiaries, that adequate consideration has been received by
the Executive for such obligations, and that these obligations do not prevent
the Executive from earning a livelihood. If, however, for any reason any court
of competent jurisdiction determines that any restriction contained in Sections
6, 7 or 8 is not reasonable, that consideration is inadequate or that the
Executive has been prevented unlawfully from earning a livelihood, such
restriction will be interpreted, modified or rewritten to include as much of the
duration, scope and geographic area identified in Sections 6 , 7 and 8 as will
render such restrictions valid and enforceable.

 

10.           Equitable Relief. The Executive acknowledges that the Company will
suffer irreparable harm as a result of a breach of this Employment Agreement by
the Executive for which an adequate monetary remedy does not exist and a remedy
at law may prove to be inadequate. Accordingly, in the event of any actual or
threatened breach by the Executive of any provision of this Employment
Agreement, the Company will, in addition to any other remedies permitted by law,
be entitled to obtain remedies in equity, including without limitation specific
performance, injunctive relief; a temporary restraining order and/or a permanent
injunction in any court of competent jurisdiction, to prevent or otherwise
restrain any such breach without the necessity of proving damages, posting a
bond or other security and to recover any and all costs and expenses, including
reasonable counsel fees, incurred in enforcing this Employment Agreement against
the Executive, and the Executive hereby consents to the entry of such relief
against the Executive and agrees not to contest such entry. Such relief will be
in addition to and not in substitution of any other remedies available to the
Company. The existence of any claim or cause of action by the Executive against
the Company or any of its subsidiaries, whether predicated on this Employment
Agreement or otherwise, will not constitute a defense to the enforcement by the
Company of this Employment Agreement. The Executive agrees not to defend on the
basis that there is an adequate remedy at law.

 

11.           Life Insurance. The Company may, at its discretion and at any time
after the execution of this Employment Agreement, apply for and procure, as
owner and for its own benefit, and at its own expense, insurance on the
Executive’s life, in such amount and in such form or forms as the Company may
determine. The Executive will have no right or interest whatsoever in such
policy or policies, but the Executive agrees that the Executive will, at the
request of the Company, submit himself to such medical examinations, supply such
information and execute and deliver such documents as may be required by the
insurance company or companies to which the Company or any such subsidiary has
applied for such insurance.

 


12.           COOPERATION. DURING THE TERM AND THEREAFTER, THE EXECUTIVE SHALL
REASONABLY COOPERATE WITH THE COMPANY AND ITS SUBSIDIARIES IN ANY INTERNAL
INVESTIGATION OR ADMINISTRATIVE, REGULATORY OR JUDICIAL PROCEEDING AS REASONABLY
REQUESTED BY THE COMPANY (INCLUDING, WITHOUT LIMITATION, BEING AVAILABLE TO THE
COMPANY UPON REASONABLE NOTICE FOR INTERVIEWS AND FACTUAL INVESTIGATIONS,
APPEARING AT THE COMPANY’S REQUEST TO GIVE TESTIMONY WITHOUT REQUIRING SERVICE
OF A SUBPOENA OR OTHER LEGAL PROCESS, MAKING AVAILABLE TO THE COMPANY ALL
PERTINENT INFORMATION REQUESTED BY THE COMPANY AND ALL RELEVANT DOCUMENTS
REQUESTED BY THE COMPANY WHICH ARE OR MAY COME INTO THE

 

8

--------------------------------------------------------------------------------


 


EXECUTIVE’S POSSESSION, ALL AT TIMES AND ON SCHEDULES THAT ARE REASONABLY
CONSISTENT WITH THE EXECUTIVE’S OTHER ACTIVITIES AND COMMITMENTS, WITH DUE
REGARD FOR SUCH ACTIVITIES AND COMMITMENTS). IN THE EVENT THE COMPANY REQUIRES
THE EXECUTIVE’S COOPERATION IN ACCORDANCE WITH THIS SECTION AFTER THE
TERMINATION OF THE TERM, THE COMPANY SHALL REIMBURSE THE EXECUTIVE FOR ALL OF
HIS REASONABLE COSTS AND EXPENSES INCURRED, IN CONNECTION THEREWITH, INCLUDING
LEGAL FEES, PLUS PAY THE EXECUTIVE A REASONABLE AMOUNT PER DAY FOR HIS TIME
SPENT. THE COMPANY SHALL INDEMNIFY THE EXECUTIVE AND HOLD HIM HARMLESS FROM ANY
CLAIM, LOSS OR DAMAGE AS A RESULT OF HIS COOPERATION HEREUNDER.

 


13.           INDEMNIFICATION. THE COMPANY SHALL INDEMNIFY THE EXECUTIVE
(INCLUDING, FOR THE AVOIDANCE OF DOUBT, ADVANCEMENT OF LEGAL EXPENSES) TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW IN THE EVENT HE WAS OR IS A PARTY OR
IS THREATENED TO BE MADE A PARTY TO ANY THREATENED, PENDING OR COMPLETED ACTION,
SUIT OR PROCEEDING, OR IN THE EVENT A CLAIM OR DEMAND FOR INFORMATION IS MADE OR
THREATENED TO BE MADE AGAINST HIM, IN EACH CASE BY REASON OF THE FACT THAT HE IS
OR WAS A DIRECTOR, OFFICER, EMPLOYEE, FIDUCIARY OR AGENT OF THE COMPANY OR, AT
THE REQUEST OF THE COMPANY, ANY OTHER ENTITY OR BENEFIT PLAN (EXCEPT WITH
RESPECT TO THE EXECUTIVE’S FRAUD, GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT). SUCH
OBLIGATION SHALL CONTINUE AFTER ANY TERMINATION OF EMPLOYMENT OR DIRECTORSHIP
WITH REGARD TO ACTIONS OR INACTIONS PRIOR THERETO, AND SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT. THE EXECUTIVE SHALL BE COVERED BY THE COMPANY’S
DIRECTORS AND OFFICERS INSURANCE POLICY UPON TERMS AND CONDITIONS NO LESS
FAVORABLE THAN THE TERMS PROVIDED BY THE COMPANY TO ANY MEMBER OF THE BOARD OR
OTHER SENIOR EXECUTIVE OF THE COMPANY.

 

14.           Successors; Assigns; Amendment; Notice. This Employment Agreement
will be binding upon and will inure to the benefit of the Company and will not
be assigned by the Company without the Executive’s prior written consent This
Employment Agreement will be binding upon the Executive and will inure to the
benefit of the Executive’s heirs, executors, administrators and legal
representatives, but will not be assignable by the Executive. This Employment
Agreement may be amended or altered only by the written agreement of the Company
and the Executive. All notices or other communications permitted or required
under this Employment Agreement will be in writing and will be deemed to have
been duly given if delivered by hand, by facsimile transmission to the Company
(if confirmed) or mailed (certified or registered mail, postage prepaid, return
receipt requested) to the Executive or the Company at the last known address of
the party, or such other address as will be furnished in writing by like notice
by the Executive or the Company to the other.

 

15.           Entire Agreement. This Employment Agreement, together with the
agreements specifically referred to herein, embodies the entire agreement and
understanding between the Executive and the Company with respect to the subject
matter hereof and supersedes all such prior agreements and understandings
(including the Original Agreement), except as otherwise specifically provided
herein.

 

16.           Severability. If any term, provision, covenant or restriction of
this Employment Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this

 

9

--------------------------------------------------------------------------------


 

Employment Agreement will remain in full force and effect and will in no way be
affected, impaired or invalidated.

 

17.           Governing Law. This Employment Agreement will be governed by and
construed and enforced in accordance with the laws of the state of Minnesota
applicable to contracts made and to be performed in such state without giving
effect to the principles of conflicts of laws thereof.

 


18.           WITHHOLDING. ALL AMOUNTS PAYABLE TO THE EXECUTIVE AS COMPENSATION
HEREUNDER SHALL BE SUBJECT TO ALL CUSTOMARY WITHHOLDING, PAYROLL AND OTHER
TAXES. THE COMPANY SHALL BE ENTITLED TO DEDUCT OR WITHHOLD FROM ANY AMOUNTS
PAYABLE TO THE EXECUTIVE ANY FEDERAL, STATE, LOCAL OR FOREIGN WITHHOLDING TAXES,
EXCISE TAX, OR EMPLOYMENT TAXES IMPOSED WITH RESPECT TO THE EXECUTIVE’S
COMPENSATION OR OTHER PAYMENTS OR THE EXECUTIVE’S OWNERSHIP INTEREST IN THE
COMPANY (INCLUDING, WITHOUT LIMITATION, WAGES, BONUSES, DIVIDENDS, THE RECEIPT
OR EXERCISE OF EQUITY OPTIONS AND/OR THE RECEIPT OR VESTING OF RESTRICTED
EQUITY).

 

19.           Section 409A Compliance. It is the intention of the parties to
this Employment Agreement that no payment or entitlement pursuant to this
Employment Agreement will give rise to any adverse tax consequences to the
Executive under Section 409A of the Code. The Employment Agreement shall be
interpreted to that end and, consistent with that objective and notwithstanding
any provision herein to the contrary, the Company and the Executive shall, to
the extent necessary to comply with Section 409A of the Code, agree to act
reasonably and in good faith to mutually reform the provisions of this
Employment Agreement to avoid the application of or excise tax under Section
409A of the Code. Notwithstanding any other provision herein, if the Executive
is a “specified employee”, as defined in, and pursuant to, Reg. Section
1.409A-1(i) or any successor regulation, on the Date of Termination, any payment
provided hereunder that is designated as being “subject to Section 19” shall be
made to the Executive no earlier than  (i) the date which is six (6) months from
the Date of Termination; or (ii) the date of the Executive’s death (the “Delay
Period”). If any payment to the Executive is delayed pursuant to the foregoing
sentence all payments due during the Delay Period will be paid to the Executive
or his estate in a lump sum on the first business day following the expiration
of the six-month period referred to in the prior sentence or the date of the
Executive’s death, as applicable, and all remaining amounts shall be paid in
accordance with the normal payment dates specified in this Employment Agreement.

 

20.           Counterparts. This Employment Agreement may be executed in two (2)
or more counterparts, each of which will be deemed an original but all of which
together will constitute one and the same instrument, and all signatures need
not appear on any one counterpart.

 

10

--------------------------------------------------------------------------------


 

21.           Headings. All headings in this Employment Agreement are for
purposes of reference only and will not be construed to limit or affect the
substance of this Employment Agreement.

 

 

 

UNIVERSAL HOSPITAL SERVICES, INC.

 

 

DATE: July 17, 2007

By:

/s/ Rex Clevenger

 

 

Name

Rex Clevenger

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

/s/ Walter T. Chesley

 

 

Walter T. Chesley

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

Annex A

 

RELEASE

 

I, Walter T. Chesley, in consideration of and subject to the performance by
Universal Hospital Services, Inc., a Delaware corporation (together with its
subsidiaries, the “Company”), of its material obligations under the Employment
Agreement, dated as of July 17, 2007 (the “Agreement”), do hereby release and
forever discharge as of the date hereof the Company and all present and former
directors, officers, agents, representatives, executives, successors and assigns
of the Company and its direct or indirect owners (collectively, the “Released
Parties”) to the extent provided below.

 

1.             Except as provided in paragraph 2 below, I knowingly and
voluntarily release and forever discharge the Released Parties from any and all
claims, controversies, actions, causes of action, cross-claims, counter-claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorneys’ fees, or liabilities of
any nature whatsoever in law and in equity, both past and present (through the
date hereof) and whether known or unknown, suspected, or claimed against any of
the Released Parties which I, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation from, the Company (including, but not limited to, any
allegation, claim or violation, arising under:  Title VII of the Civil Rights
Act of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Civil
Rights Act of 1866, as amended; the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters), (all of the foregoing collectively
referred to herein as the “Claims”).

 

2.             I agree that this Release does not waive or release any rights or
claims that I may have under:  the Age Discrimination in Employment Act of 1967
which arise after the date I execute this Release; claims for benefits under any
employee benefit plan maintained by the Company; rights and entitlements under
the Company’s equity plans and related award agreements; claims for
indemnification and

 

A-1

--------------------------------------------------------------------------------


 

coverage under any directors and officers insurance policy; or claims or claims
for unemployment or worker’s compensation as provided by law.

 

3.             I acknowledge and intend that this Release shall be effective as
a bar and shall serve as a complete defense to each and every one of the Claims
and that it shall be given full force and effect according to each and all of
its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state statute that expressly limits the
effectiveness of a release of unknown, unsuspected and unanticipated Claims), if
any, as well as those relating to any other Claims hereinabove mentioned or
implied.

 

4.             I represent that I have not made any assignment or transfer of
any Claim. I agree that neither this Release, nor the furnishing of the
consideration for this Release, shall be deemed or construed at any time to be
an admission by the Company or any Released Party of any improper or unlawful
conduct. I agree that this Release is confidential and agree not to disclose any
information regarding the terms of this Release, except to my immediate family
and any tax, legal or other counsel I have consulted regarding the meaning or
effect hereof or as required by law, and I will instruct each of the foregoing
not to disclose the same to anyone.

 

5.             Each provision of this Release shall be interpreted in such
manner as to be effective and valid under applicable law and any provision of
this Release held to be invalid, illegal or unenforceable in any respect shall
be severable. This Release cannot be amended except in a writing duly executed
by the Company and me.

 

*     *     *    *     *

 

A-2

--------------------------------------------------------------------------------


 

I UNDERSTAND THAT I HAVE FIFTEEN (15) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED.

 

 

DATE:

UNIVERSAL HOSPITAL SERVICES,
INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Walter T. Chesley

 

A-3

--------------------------------------------------------------------------------
